 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 1 of 16 PageID #:1139



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                 Case No. 18 CR 703

           v.                                Judge Harry D. Leinenweber

LENNIE PERRY,

                      Defendant.


                      MEMORANDUM OPINION AND ORDER


      After Judge Matthew Kennelly denied his first pro se motion

for   release,   Defendant     Lennie    Perry   (“Perry”)     filed    several

supplementary Motions for Release due to COVID-19 concerns. (Dkt.

Nos. 87, 88, 103, & 104). Perry also moves the Court to terminate

the writ of habeas corpus ad prosequendum. (Dkt. No. 70.) For the

reasons stated herein, Perry’s Motions are denied.

                               I.   BACKGROUND

      In April 2020, Perry filed a pro se motion for release due to

COVID-19 concerns. Emergency Judge Matthew Kennelly denied the

motion stating that “Perry has not shown he is an appropriate

candidate for release on bond under 18 U.S.C. § 3142 or that there

are compelling reasons warranting vacating of the prior detention

order.” (Order, Dkt. No. 84.) Judge Kennelly noted that Perry

failed to “provide evidence of any factors that cause him to be at
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 2 of 16 PageID #:1140



higher   risk   of   an    adverse    outcome    should    he   contract     the

coronavirus.” (Id.) Finally, Judge Kennelly stated that it “is

important to point out that were Mr. Perry granted bond in his

federal case, he could not be released into the community but

instead would be returned to custody at the IDOC.” (Id.)

       Perry filed additional pro se Motions for release. James

Graham then took over Perry’s representation. Mr. Graham re-filed

a supplementary Motion for Release and provided additional records

to the Court. (Dkt. Nos. 103 & 104.) Perry also moves the Court to

terminate the writ of habeas corpus ad prosequendum. (Dkt. No.

70.)

                              II.    DISCUSSION

                      A.    Release Under § 3142(e)

       When a defendant has been charged with a qualifying crime

involving a minor, there is a rebuttable presumption that “no

condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(e)(1). Perry is charged

with eight counts of sex trafficking of a minor, in violation of

18 U.S.C. § 1591(a)(1) & (b)(2). (See Indictment, Dkt. No. 1.) A

§ 1591 offense is a qualifying crime involving a minor. Id.

§ 3142(e)(3)(E). Therefore, there is a rebuttable presumption of

pretrial detention.



                                     - 2 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 3 of 16 PageID #:1141



     Perry has put forth no evidence to rebut the presumption that

his release will endanger the community. But even if Perry had

rebutted the presumption, the § 3142(g) factors analysis supports

continued pretrial detention. The § 3142(g) factors include: (1)

the nature of the charges against the defendant; (2) the weight of

the evidence against him; (3) his history and characteristics; and

(4) the extent to which his release would pose a risk to any person

or the community. 18 U.S.C. § 3142(g). As detailed below, each

factor weighs against release.

     Perry faces extremely serious allegations. The Indictment

charges Perry with sex trafficking eight minors between the ages

of 13 and 17. (See Indictment, Dkt. No. 1.) Specifically, the

Government alleges that over a period of about five years, while

on pretrial release for a different criminal case, Perry solicited

minor   victims   to   prostitute     for   him     via   Facebook    and   other

websites. Once under Perry’s employ, the victims would perform sex

acts with paying customers at Perry’s direction. Perry would then

keep a portion of the proceeds for himself. Perry advertised the

victims   on   Backpage.com,     rented     hotel    rooms   around    Chicago,

Illinois and in other states, and transported victims to those

hotel rooms and customers’ homes so that they could engage in

commercial sex acts. The Government also alleges that Perry had

sex with minor victims himself.



                                    - 3 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 4 of 16 PageID #:1142



     The weight of the evidence against Perry is strong. A grand

jury found probable cause that Perry trafficked the eight victims

named in the Indictment. Further, each of the eight victims told

law enforcement that Perry arranged for them to have sex in

exchange for money. (Resp. at 9, Dkt. No. 138.) Financial accounts

associated with Perry used to purchase hotel rooms and Backpage.com

advertisements corroborate these statements. (Id.) Additionally,

a customer who had sex with some of the victims named in the

Indictment identified some of the victims and said that he paid

Perry in exchange for sex with the victims. (Id.)

     In   2017,    Perry   was    convicted     of   bribery    and    official

misconduct. Perry, a former tow truck driver for the City of

Chicago, had participated in a scheme where he solicited bribes

from individuals whose cars, he towed in exchange for returning

the cars to them. Perry was sentenced to nine years in prison for

that crime, and he is not scheduled for release from IDOC custody

until January 2022. This means that if Perry is released from

federal custody, he will return to IDOC custody and then apply to

the State of Illinois for compassionate release. Perry also has

several other prior convictions, including: (1) a 1994 conviction

for manufacture/delivery of controlled substances; (2) a 1994

conviction for illegal possession of a weapon by a felon; (3) a

1998 conviction for manufacture/delivery of cocaine; (4) a 2008



                                    - 4 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 5 of 16 PageID #:1143



conviction for theft; and (5) a 2010 conviction for reckless

driving.

      Further, Perry’s conduct in this litigation is concerning and

demonstrates an unwillingness or inability to follow Court orders.

On   November   14,   2018,    the   Court    issued    a   Protective    Order

prohibiting Perry, among other things, from disclosing discovery

materials “directly or indirectly to any person or entity other

than the persons employed to assist in the defense, persons who

are interviewed as potential witnesses, counsel for potential

witnesses, and other persons to whom the Court may authorize

disclosure” but that “[p]otential witnesses . . . may not retain

copies without prior permission of the Court.” (Prot. Order at 1,

Dkt. No. 18.) Perry then mailed copies of discovery to his wife in

violation of the Protective Order. (See Perry Discovery Mot. at 1,

Dkt. No. 94.)

      In early 2019, Perry gave a handwritten note to another inmate

to smuggle out of the MCC. (See Gov. Prot. Order Mot. at 3–4, Dkt.

No. 41.) Perry asked the inmate to contact a relative who Perry

directed to contact several individuals, including Minor D, the

victim named in Count Four of the Indictment. (Id.) Specifically,

Perry asked his relative to share the following message: “help me

with this BS case they put on me and that I’ll pay them for




                                     - 5 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 6 of 16 PageID #:1144



helping.”    (Id.)    After     learning    of    this    attempt,      the   Court

admonished Perry. (2/28/19 Tr. 7:19–8:12, Dkt. No. 47.)

     Then, in summer 2019, Perry exchanged emails and phone calls

from the MCC with Minor D. (Gov. Prot. Order Mot. at 5.) Perry

saved Minor D’s name in the MCC email system under an alias,

concealing her identity from MCC staff. (Id.) In one email, Perry

asked Minor D to write an affidavit stating that she had been “set-

up” and to write “everything else you know that would be helpful

to me and [my wife], plus our children.” (Id.) In another email,

Perry asked Minor D for her “kids ages and name so I can send them

Christmas gifts from Angel Tree.” (Id.)

     In fall 2019, Perry called his wife from the MCC and asked

her to start a Facebook live stream to broadcast a statement over

the internet. Perry’s wife placed a video of this call on Perry’s

Facebook    page.    In   the   video,   Perry    read    from     a   document   he

characterizes as an “affidavit” while his wife showed the text of

the document on the video screen. During the call, Perry referred

to victims Minor B and Minor D by their full first and last names,

provided    the   full    first   and    last    name    of   an   individual     he

identified as Minor B’s child, and provided Minor D’s phone number

and the full residential address of Minor D’s mother’s house. (Id.

at 4.) A few days later, MCC staff intercepted an envelope that

Perry was attempting to mail to the Chicago Tribune. The envelope



                                     - 6 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 7 of 16 PageID #:1145



contained the same information about Minor B and Minor D that was

published on the Facebook live stream. (Id. at 6.)

     After learning of this conduct, the Court entered the Second

Protective Order that prohibits Perry from having any contact with

victims, directly or indirectly. (Second Prot. Order at 1, Dkt.

No. 46.) The Order further prohibits Perry from disseminating the

full name of any victim and from filing any documents with the

Court containing the full name of any victim. (Id. at 2–3.) Perry

has since filed several documents identifying victims by their

full first and last names. (See, e.g., Dkt. Nos. 61 & 73.)

     The Court is very concerned about its ability to monitor Perry

if it grants this Motion and IDOC then releases Perry out into the

community. The Government accuses Perry of recruiting children via

Facebook and other websites to perform sex acts for money. While

incarcerated, Perry has managed to: (1) contact some of the alleged

victims; (2) publicize victim names and other information; and (3)

access Facebook indirectly through his wife. If released, the

likelihood that Perry would continue his attempts to contact and

harass victims (or to recruit new victims) is high. This concern

is heightened by the fact that Perry would have unlimited and

unmonitored access to the internet—the very tool he is accused of

using to recruit the child victims in this case. Undoubtedly,

Perry’s release would pose a significant risk to the community.



                                    - 7 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 8 of 16 PageID #:1146



     Every factor in this assessment weighs against release and in

favor   of    continued     pretrial    detention.       Thus,   there   are    no

conditions or combination of conditions that “will reasonably

assure [Perry’s] appearance . . . as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(e). The Court

will not release Perry under this provision.

                  B.   Temporary Release Under § 3142(i)

     18 U.S.C. § 3142(i) permits a court to temporarily release a

detained defendant to the custody of an “appropriate person” where

a “compelling reason” necessitates such release. Recently, many

courts have addressed whether the COVID-19 pandemic constitutes a

“compelling reason” to justify temporary release under § 3142(i).

See, e.g., United States v. Alderete, No. CR 19-1989 JB, 2020 WL

2572716,     at   *25–*33   (D.N.M.    May     21,   2020);   United   States   v.

McKnight, No. CR18-16 TSZ, 2020 WL 1862412, at *2–*3 (W.D. Wash.

Apr. 15, 2020); United States v. Boatwright, No. 2:19-CR-00301-

GMN-DJA, 2020 WL 1639855, at *4 (D. Nev. Apr. 2, 2020); United

States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D.

Kan. Mar. 25, 2020). Several of these courts applied a four-factor

test announced in United States v. Clark to analyze such requests.

2020 WL 1446895, at *3–*8; see, e.g., McKnight, 2020 WL 1862412,

at *2–*3; United States v. Miller, CR 20-12-BLG-DLC-1, 2020 WL

1864633, at *2–*4 (D. Mont. Apr. 14, 2020); United States v.



                                       - 8 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 9 of 16 PageID #:1147



Hussein, 20-mj-0089 (HB), 2020 WL 1853656, at *4 (D. Minn. Apr.

13, 2020); United States v. Lake, 19-cr-00500-RM, 2020 WL 1852435.

at *3 (D. Colo. Apr. 13, 2020); Boatwright, 2020 WL 16399855, at

*4; Alderete, 2020 WL 2572716, at *25–*33.

     “While the generalized risks of COVID-19 cannot be disputed,

courts   evaluating     whether   pretrial      release     is   necessary       must

evaluate   the    particularized        risks      posed    to    an    individual

defendant.” United States v. Pruitt, No. 17-CR-20183-4, 2020 WL

1698661, at *6 (E.D. Mich. Apr. 8, 2020) (citing United States v.

Lee, No. 19-20112, 2020 WL 1540207, at *3 (E.D. Mich. Mar. 30,

2020)). For that individualized determination, Clark provides the

following non-exclusive factors: (1) the original grounds for the

defendant’s    pretrial      detention;      (2)   the     specificity     of    the

defendant’s stated COVID-19 concerns; (3) the extent to which the

proposed release plan is tailored to mitigate or exacerbate other

COVID-19 risks to the defendant; and (4) the likelihood that the

defendant’s proposed release would increase COVID-19 risks to

others. Clark, 2020 WL 1446895, at *3. “The question for the Court

is whether the COVID-19 health risks to the Defendant, should he

remain detained, outweigh those traditional [§] 3142(g) factors

and the COVID-19 health risk to the community that Defendant’s

release could occasion.” United States v. Fomukong, No. 17-CR-

00661-PWG-1,     2020   WL   3073321,   at    *6    (D.    Md.   June   10,     2020)



                                    - 9 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 10 of 16 PageID #:1148



(citation omitted). As in his first Motion, Perry cites COVID-19

as the reason for release. Therefore, the Court utilizes the Clark

factors   to    assess   Perry’s     renewed    Motions.     Ultimately,     the

analysis does not support release.

     First, as explained previously, Perry is charged with a

qualifying crime involving a minor, and there is a rebuttable

presumption of pretrial detention. The Court’s analysis of the

§ 3142(g) factors overwhelmingly demonstrates that Perry is a

danger to the community and that no condition or combination of

conditions could reasonably assure the safety of the community.

See also Pruitt, 2020 WL 1698661, at *6 (concluding the same

regarding a pretrial detainee also facing § 1591 charges). This

factor weighs heavily in favor of detention.

     Second, Perry presents several pages worth of medical records

to support his concerns about COVID-19. (See Medical Records, Perry

Mot., Exs. B–E, Dkt. No. 103-2–6.) These records confirm that Perry

is a 45-year old African American male who had gastric bypass

surgery in 2014, manages hypertension with medication, and uses a

CPAP machine for sleep apnea. (See id.) The Court is sympathetic

to Perry’s concerns about COVID-19 and mindful of the pandemic’s

magnitude and seriousness, particularly when it comes to places

like the MCC:

     Though the BOP has admirably put transmission mitigation
     measures in place, see Federal Bureau of Prisons,


                                    - 10 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 11 of 16 PageID #:1149



     Federal Bureau of Prisons COVID-19 Action Plan,
     https://www.bop.gov/resources/news/20200313_covid-19.
     jsp, in the event of an outbreak at the [MCC] (where the
     Defendant is currently being detained), substantial
     medical and security challenges would almost certainly
     arise. A comprehensive view of the danger the Defendant
     poses to the community requires considering all factors—
     including this one—on a case-by-case basis.

United States v. Landji, No. (S1) 18 CR. 601 (PGG), 2020 WL

1674070, at *5 (S.D.N.Y. Apr. 5, 2020) (citations omitted).

     Approximately 126 inmates and 30 staff members at the MCC

have tested positive for COVID-19. Many of those infected inmates

and staff members were medically cleared and have already returned

to work or the general inmate population. (Resp. at 11.) The

remaining infected inmates and staff members are recovering in

isolation. (Id.) There is no evidence that Perry was specifically

exposed to the virus nor has he exhibited any COVID-19 symptoms.

(Gov. Supp. at 1, Dkt. No. 140). Nevertheless, the MCC proactively

tested Perry for COVID-19 in late June. (Id.) The results were

negative. (Id.)

     Perry’s hypertension might put him at “an increased risk for

severe illness from COVID-19,” but his medical records reflect

that he is receiving adequate care to manage this and other health

conditions. See CDC, Coronavirus Disease 2019 (COVID-19), At Risk

for Severe Illness, CTRS.      FOR   DISEASE CONTROL & PREVENTION (last updated

June 25, 2020), https://www.cdc.gov/ coronavirus/2019-ncov/need-

extra-precautions/groups-at-higher-risk.html.             (See   MCC   Records,


                                      - 11 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 12 of 16 PageID #:1150



Perry Mot., Ex. E, Dkt. No. 103-6.) The medical records also

demonstrate     that    Perry    regularly       takes    his    medications        and

seeks/receives treatment from healthcare professionals when he

needs it. (See id.) In his reply, Perry mentions some challenges

with the fit of his new CPAP machine mask that has made it difficult

for him to use the machine to manage his sleep apnea. (Reply at 2,

Dkt. No. 139.) But Perry does not establish that his individual

placement conditions heighten the possibility of exposure to the

virus or that the MCC is somehow mismanaging his health. Thus,

Perry has not established that the risk the COVID-19 virus poses

to him is greater than the risk to any other MCC inmate.

      As to the third and fourth factors, Perry has not addressed

the extent to which his proposed release mitigates or exacerbates

other COVID-19 risks to him or how his risk of exposure is any

different inside the MCC as compared to IDOC or out in the

community. Indeed, Perry has not advanced any sort of release plan,

likely   because       release   into     the    community       depends      on    his

compassionate release from IDOC custody. If IDOC releases Perry,

he   proposes   home     detention      and    electronic       monitoring.        Perry

suggests that a girlfriend who was recently furloughed and lives

in Chicago with her two children, ages one and two, serve as his

third-party     custodian.       (Perry       Mot.   at   3,     Dkt.   No.        103.)

Alternatively, Perry proposes his wife, recently homeless but now



                                     - 12 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 13 of 16 PageID #:1151



living with relatives, as a third-party custodian. (Reply at 3.)

The   Court   is   skeptical   that    either   person    is   an   appropriate

custodian because of the apparent lack of stability in their

individual circumstances but also because Perry committed the acts

alleged in the Indictment while out on pretrial release for another

crime. If incarceration at the MCC has not deterred Perry from

contacting victims and posting on Facebook, the Court doubts that

home detention and electronic monitoring would achieve that aim.

      Perry also fails to make a showing that he would be at lower

risk of contracting COVID-19 at IDOC, living with his girlfriend

and her children, or living with his wife, relatives, and children

compared to his current risk at the MCC. See McKnight, 2020 WL

1872412, at *4 (denying release where defendant failed to show how

release would reduce exposure); Boatwright, 2020 WL 1639855, at *7

(noting that the defendant “fails to explain who else has or will

live in or frequent the home or identify any screening practice or

concrete COVID-19 precautions taken there” and “therefore offers

nothing more than mere speculation that home detention would be

less risky than detention at [Nevada Southern Detention Center],

which   has   screening    practices     and    other    reasonable    COVID-19

precautions in place”); see also Lake, 2020 WL 1852435 at *3

(indicating that the defendant “has not explained how his proposed




                                    - 13 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 14 of 16 PageID #:1152



release plan mitigates any danger to himself (other than removing

him from the . . . facility)”).

       Indeed, Perry’s release to IDOC would likely increase the

risk to state correctional officers, and if released out into the

community, the several people he is expected to interact with,

including:     his    girlfriend,     wife,    children,    relatives,     other

visitors, and the Pretrial Services Office. First, if Perry is

released to IDOC and not granted compassionate release, this Court

would need to issue a writ every time Perry was set to appear in

Court. This places a heavy burden on correctional staff who would

need to transport Perry back and forth. Such movement could also

pose a risk of exposing Perry and correctional officers to COVID-

19   during    transport,     which   would    then   increase   the   risk    of

infecting other inmates and IDOC staff.

       Second, if IDOC were to release Perry, the ongoing monitoring

and supervision required during temporary release, and any need to

take   Perry   back    into   custody,    could   further    expose    Pretrial

Services officers to COVID-19. McKnight, 2020 WL 1872412, at *4

(citing Boatwright, 2020 WL 1639855, at *8). Perry fails to explain

how his release to IDOC and/or the community would mitigate COVID-

19 risk to himself (other than removal from the MCC) or others.

These factors weigh heavily in favor of continued detention.




                                      - 14 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 15 of 16 PageID #:1153



       The Court is not convinced that Perry should be selected for

release when this analysis, the law, his personal characteristics,

and his criminal history clearly weigh against it. Thus, the Court

does not find a “compelling reason.”

                            C.   Other Arguments

       Perry cites the Fifth, Sixth, and Fourteenth Amendments in

support of his release. The conclusory citation seems to imply

that   Perry   believes    his   continued    pretrial     detention    somehow

violates these constitutional rights and that the only remedy is

immediate pretrial release. Perry did not expand upon, nor can the

Court determine, how his Fifth Amendment or Fourteenth Amendment

rights are violated by continued pretrial detention.

       The Court assumes that Perry cites the Sixth Amendment to

assert that his right to counsel has been violated by the MCC’s

revised visitation policies as part of its COVID-19 management

plan. The Court is aware that Perry has had at least three

telephonic/video conferences with his counsel. (See Joint Status

Rep. at 2, Dkt. No. 135.) While these circumstances are obviously

not ideal, the Court sees no reason why Perry’s counsel cannot

properly advise him via telephone/video during this unprecedented

time. See Miller, 2020 WL 1864633, at *4 (finding counsel can

properly advise client via telephone during pandemic). Thus, the

Court finds no constitutional violation.



                                    - 15 -
 Case: 1:18-cr-00703 Document #: 141 Filed: 07/08/20 Page 16 of 16 PageID #:1154



     Perry also moves the Court to terminate the writ of habeas

corpus ad prosequendum because he seemingly prefers IDOC to the

MCC. (See Dkt. No. 70.) This reason is insufficient to terminate

the writ, especially because Perry’s case remains pending and is

set for trial this fall. Therefore, Perry will stay at the MCC.

                              III.    CONCLUSION

     For the reasons stated herein, the Court denies Perry’s

Motions. (Dkt. Nos. 70, 87, 88, 103, & 104.)


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 7/8/2020




                                     - 16 -
